
	

113 S2530 IS: Protecting Lakes Against Quaggas Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2530
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend title 18, United States Code, to prohibit the importation or exportation of mussels of a
			 certain genus, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Protecting Lakes Against Quaggas Act of 2014 or as the PLAQ Act of 2014.
		
			2.
			In
			 general
			Section 42 of
			 title 18, United States Code, is amended—
			(1)in subsection (a)(1)—
					(A)
					by striking
			 of the zebra mussel of the species Dreissena polymorpha;; and
				
					(B)
					by inserting after
			 Hy­po­phthal­mich­thys nobilis; the following: of the species
			 of mussels of the genus Dreis­sena;; and
				(2)by adding at the end the following:(d)Nothing in this section applies to—(1)the importation or transportation of prohibited species through the operation of a public water
			 system or a related water conveyance, storage, or distribution facility;
			 or(2)the possession or conveyance of water supplies containing prohibited species by a public water
			 system operator..
